Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on 10/07/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Karlheinz R. Skowronek/           Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                             

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Amendments to the claims are acknowledged.
Claims 3, 7, 9, 10, 17 and 19 are under examination.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/872,173 filed 08/30/2013 is acknowledged.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3, 7, 9, 10, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A: Identification of the Abstract Idea
Claims 3, 7, 9, 10, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 3, 7, 9, 10, 17 and 19 are directed to processing signal data using a quantum algorithm comprising Beer’s Law to separate the background signal from the nucleic acid sample signal so as to generate a corrected melting curve which comprises the nucleic acid 
In FairWarning IP, LLC (Decision, page 5, par. 2), the instant claims are also drawn to analyzing information according to rules to make a determination and result in the providing of data or in information per se. FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." It is the Examiner's position that each of the claimed process steps (absent the generic computer) could be carried out as a mental process or with the aid of paper/pen.
The courts also put forth that:
“[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLCv. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); and
“If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).”

Step 2A: Consideration of Practical Application 

 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The claims do not recite any limitations wherein the judicial exception is integrated into a practical application.
Step 2B: Consideration of Additional Elements and Significantly More
The claimed method recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to:
Measuring the fluorescence of a nucleic acid sample comprising a nucleic acid bound to a fluorescent molecule at varying temperatures;

Genotyping for known sequence variations and scanned for unknown sequence variations;
A sample with an unlabeled probe.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed “additional elements,” are found to be routine, conventional and well understood:
The instant specification discloses in the Background that PCR methods that monitor DNA melting with fluorescent dyes have become routine, conventional and well understood in conjunction with real-time PCR (specification, page 2-3, connecting paragraph). The instant specification also discloses measuring melting curves with unlabeled probes and cites US 7,582,429 and US 8,296,074 section (page 3, lines 5-20); genotyping for known sequence variations and scanning for unknown sequence variations using a sample with unlabeled probes is evidenced as routine, conventional and well understood by Palais et al. (PgPub 2012/0116686, Background Section, par. 0009) and Palais et al. (US 8,068,992, col. 2, lines 40-61). Palais et al. (PgPub 2012/0116686) also teach a heating system (Figure 11, item 102).
Further evidence of a heating system for heating fluorescently detectable complexes while monitoring is florescence are found in Bau et al. (2014/0162244, Title and Figures 5 and 9 teaching melting curves) and Sundberg et al. (2007/0026421, par. 0126, 0113, Fig. 9 and 10 evidencing heating systems and Figures 3 and 6 evidencing melting curves).


Response to Arguments
The instant rejection is maintained for reasons for record. It is noted that during examination, claims are evaluated using the standard of Broadest Reasonable Interpretation (BRI).
The instant claims are drawn to the analysis of melting curve data using an equation derived from Beer’s Law. The instant claims are drawn to, as set forth in the Digitech decision, a “process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” This Revised Patent Subject Matter Eligibility Guidance.
	The claims also recites “measuring the fluorescence of the nucleic acid sample,” and “a heating system for a fluorescently detectable complex,” which are “additional elements,” recited in addition to the abstract idea and considered at Step 2B of the analysis set forth in the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance. Limitations drawn to processes and systems for gathering data are addressed in MPEP section 2106.05(g) which sets forth that necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)) is insignificant extra-solution activity. As set forth in the rejection above, measuring melting curves of fluorescently labeled nucleic acids using a heating system is well known, routine and conventional. 
	Furthermore, with regard to Step 2A, Prong 2 in the USPTO 2019 Eligibility Guidance, measuring data by way of an insignificant extra solution activity (as per MPEP 2016.05(g)) and applying a mathematical equation/concept to the data is not a practical application. Data which is abstract, even if it is meaningful with information, applied to an abstract idea does not equate to a practical application. Information or data per se is not statutory subject matter, even if it is found to be new and useful. “If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).

“Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. (BuySafe, Inc. v. Google, Inc. decision, page 6, lines 11-18).
Therefore, it is the Examiner’s position that analysis of data using a mathematical concept or mental step, even if said data is collected by “real world” methodology is not a practical application. For the reasons set forth above, the rejection is maintained.


Claim Rejections - 35 USC § 103
	The rejection over claim 1, 8, 11-15 and 23 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Palais et al. (US 2012/0116686) in view of Yost et al. (US 2011/0112772) is withdrawn in view of Applicant’s cancellation of these claims.
	The following rejection is necessitated by Applicant’s amendments and is a new grounds of rejection.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claim 3, 7, 9, 10, 17 and 19 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Palais et al. (US 2012/0116686) in view of Yost et al. (US 2011/0112772).
	Palais et al. teach measuring the fluorescence of nucleic acid samples as a function of temperature to produce respective raw melting curves for each respective nucleic acid sample, and clustering genotypes of the plurality of nucleic acid samples to form a plurality of clusters of melting curves; the clustering is hierarchically achieved upon assigning a distance between each pair of melting profiles (par. 0017). Palais et al. teach using fluorescently labeled nucleic acids which includes and analysis of the raw melting curve (0017-0018). Palais et al teach finding an exponential representative of background noise to separate the background signal from the nucleic acid sample signal (par. 0023 and 0030), as in claims 1, 7, 9, 10, 17 and 19.
	Regarding claims 9 and 10, Palais et al. teach genotyping for sequence variations and scanning for unknown sequence variations, i.e. interpreted as looking for 
	High-resolution melting analysis for gene scanning relies primarily on the shape of the melting transition of the PCR products. An available method for screening for heterozygous single nucleotide polymorphisms (SNPs) within products up to 1,000 bp has a sensitivity and specificity of 97% and 99%, respectively. In many cases, high-resolution analysis of the melting transition also allows genotyping without probes. Even greater specificity for variant discrimination over a smaller region can be obtained by using unlabeled probes. Specific genotypes are inferred by correlating sequence alterations under the probe to changes in the probe Tm. With the recent advances with dyes and instrumentation, high-resolution gene scanning and genotyping with unlabeled probes can optionally be done simultaneously in the same reaction. Both PCR product and probe melting transitions may be observed in the presence of a saturating DNA dye. In addition to screening for any sequence variant between the primers in the PCR product, common polymorphisms and mutations can be genotyped. Furthermore, unbiased, hierarchal clustering can accurately group the melting curves into genotypes. One, two, or even more unlabeled probes can be used in a single PCR.

	Palais et al. teach double stranded nucleic acid samples (par. 0036) and performing PCR to produce double stranded products (par. 0115). Palais et al. teach performing genotyping (par. 0120) by taking the distance between curves.	Palais et al. teach genotyping variants (par. 0121).
	Palais et al. teach a computer system comprising a nucleic acid melting instrument (par. 0130 and Figure 11), as in claims 17 and 19.
	Palais et al. make obvious calculating a first line H(T) before the melting transition and a second line L(T) after the melting transition. See Palais et al. Figures 2A, 9A and 10A as compared to instantly filed Figure 2B, as in claim 19.
	Palais et al. make obvious rescaling and offsetting the melting profile, x-axis and y-axis from raw melting curves. Palais et al. teach the rescaling of raw data in Figure 2A 
	Palais et al. teaches (par. 0026) an equation with a similar logarithmic form as in the instant claims but Palais et al. do not teach “a quantum algorithm” to perform the background signal separation including using the equation ln(I/Iref) = C(1/T-1/Tref).
	However, the specification discloses that the claimed equation is a form derived from Beer’s Law (the Beer-Lambert equation) by Lemoine et al. and Wolff et al. (instant specification, page 13-14, connecting paragraph). 
	Yost et al. teach using Beer’s Law to calculate a background spectrum (par. 0016) and analytical spectrum (par. 0149) and describe the need to calculate a background signal in order to determine absorbance by the sample being analyzed (par. 0003):
	The concept of a background spectrum is central to spectroscopy. In the simplest terms, Beer's law relates the amount of a substance present in an analytical sample to the amount of light absorbed by the analytical beam. The substance absorbs light, so more of the substance means less light passes through the sample space. To understand what is in an analytical spectrum, the light that is absorbed or not transmitted is measured. To make this measurement, it is necessary to know how much light would be there without the analyte present. The background spectrum (I.sub.0) ideally represents what the spectrum would look like without the analyte. The issue is trivial with a bench-top unit, since the cell can be filled with nitrogen, which has almost no features in the mid-infrared region of the spectrum.
	
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the method of Palais et al. for melting curve analysis of fluorescently labeled nucleic acids which includes the analysis of the raw 
	It would have been obvious to one of ordinary skill in the art to rescale and adjust data curves using normalization factors in order to better view or compare the data, as taught by Palais et al. in Figures 2B and 3A,B; and it would have been obvious to adjust data using the Beer’s Law relationship taught by Yost et al. from which the equation of the instant claims is derived (as disclosed by the instant specification, page 13-14, connecting paragraph).
	One of skill in the art would have had a reasonable expectation of success at combining the methods of Palais et al. and Yost et al. because both teach spectral analysis using a background and sample signal (see Palais et al. par. 0023 and 0026)); Yost et al. teach (par. 0003) the background signal is separated from the sample signal to determine sample absorbance as being standard practice in spectrometry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Anna Skibinsky/
Primary Examiner, AU 1631